PER CURIAM:
Vincent F. Rivera appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion in which he sought relief from the judgment dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rivera v. Gonzales, No. l:05-cv-00246-TSE (E.D. Va. filed Apr. 24, 2006; entered Apr. 25, 2006). We deny Rivera’s motion for appointment of counsel and his motion to supplement the record. Further, we deny as moot Rivera’s motion to expedite the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.